          Case 1:20-cv-07023-PAE Document 16 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KAREN LEVY,

                                        Plaintiff,                       20 Civ. 7023 (PAE)
                        -v-
                                                                               ORDER
 TARGET CORPORATION,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court today held an initial pretrial conference in this case. At the time of that

conference, plaintiff’s counsel had not yet filed a notice of appearance. Plaintiff’s counsel is

hereby directed to file such notice as soon as possible.

       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: September 30, 2020
       New York, New York
